DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,855,619 to Andrews et al. (hereinafter Andrews) in view of US Patent No. 5,072,412 to Henderson, Jr. et al. (hereinafter Henderson).

As to claims 1, 10, and 16, Andrews teaches:
a.	Registering a plurality of resources of the IHS with the workspace orchestration service that are available for use by workspaces operating on the IHS (registering workspace) (Andrews, 17:45-64), wherein the workspace orchestration service is remote from the IHS and manages deployment of workspaces on the IHS (remote orchestration service) (Andrews, 2:45-50).
b.	Instantiating a first workspace according to a workspace definition provided by the workspace orchestration service (creating workspaces) (Andrews, 5:14-30).
Andrews teaches an access token (Andrews, 17:45-64), but does not expressly mention the term “handle”. However, in an analogous art, Henderson teaches:
c.	Receiving, from the workspace orchestration service, a handle for providing by the first workspace with access to a first resource of the plurality of registered IHS resources, wherein the handle comprises an interface supported by an embedded controller of the IHS for providing access to the first resource of the IHS (each workspace includes a handle to access the workspace and resources needed for the workspace) (Henderson, 20:25-54).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the information handling system by Andrews with the use of handles by Henderson in order to make data processing more efficient as suggested by Henderson (Henderson, 1:10-25).
Andrews as modified further teaches:
d.	Invoking, by the first workspace, an operation supported by the first resource of the IHS, wherein the operation is specified by the interface provided in the handle (operations invoked via the handle) (Henderson, 23:54-24:4).
e.	Responding, by the embedded controller, to the first workspace with a response to the invoked operation supported by the first resource of the IHS (operations invoked via the handle) (Henderson, 23:54-24:4).

As to claim 7, Andrews as modified teaches the first workspace cannot access the first resource of the IHS directly due to isolation of the first workspace from the portion of the hardware and software of the IHS (embedded controller is used for interactions between the workspace and IHS) (Andrews, 9:34-59).

As to claim 8, Andrews as modified teaches a remote access controller that supports remote management of the IHS (remote management) (Andrews, 6:29-51)

As to claims 9 and 15, Andrews as modified teaches the token is generated by the workspace orchestration service based on a unique identifier of the IHS and based on a unique identifier of the first workspace (Identities of IHS and workspace are used to determine the rights and permissions granted by the generated token) (Andrews, 17:45-18:6).

Claims 2-4, claims 11 and 12, and claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,855,619 to Andrews et al. (hereinafter Andrews) in view of US Patent No. 5,072,412 to Henderson, Jr. et al. (hereinafter Henderson) as applied to claim 1, claim 10, and claim 16 respectively above, and further in view of US PG Pub. No. 2004/0088578 to Chao et al. (hereinafter Chao).

As to claims 2, 11, and 17, Andrews as modified does not expressly mention a time limited token. However, in an analogous art, Chao teaches a token specifying a duration of the validity of the handle for providing the first workspace with access to the first resource (token has a limited duration) (Chao, [0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the information handling system of Andrews as modified with the time-limited token of Chao in order to make the information handling system more secure as suggested by Chao (Chao, [0004-0005]).

As to claims 3, 12, and 18, Andrews as modified teaches one or more conditions for evaluating the validity of the token (token has a limited duration) (Chao, [0055]).

As to claim 4, Andrews as modified teaches a minimum security score that must be maintained for the handle to remain valid, wherein the security score is determined based on a security context in which the first workspace operations (security risk score) (Andrews, 12:15-45).

Claim 5, claim 13, and claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,855,619 to Andrews et al. (hereinafter Andrews) in view of US Patent No. 5,072,412 to Henderson, Jr. et al. (hereinafter Henderson) as applied to claim 1, claim 10, and claim 16 respectively above, and further in view of US PG Pub. No. 2015/0200945 to Edson.

As to claims 5, 13, and 19, Andrews as modified teaches interfaces between the IHS and “data sources, applications, calendars, messages and rother managed information” (Andrews 18:59-19:16), but does not explicitly recite an API. However, in an analogous art, Edson teaches the interface of the handle comprises an API for invoking operations supported by the first resource of the IHS (requests are sent through an API) (Edson, [0079-0097]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the information handling system of Andrews as modified with the use of an API of Edson in order to better share organized content as suggested by Edson (Edson, [0003]).

Claim 6, claim 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,855,619 to Andrews et al. (hereinafter Andrews) in view of US Patent No. 5,072,412 to Henderson, Jr. et al. (hereinafter Henderson). as applied to claim 1, claim 10, claim 16 respectively above, and further in view of US PG Pub. No. 2019/0163929 to Miller et al. (hereinafter Miller).

As to claims 6, 14, and 20, Andrews as modified teaches interfaces between the IHS and “data sources, applications, calendars, messages and rother managed information” (Andrews 18:59-19:16), but does not explicitly recite an IPC. However, in an analogous art, Miller teaches an IPC (Inter-Process Communication) resource of the IHS for communications between the first workspace and the embedded controller of the IHS (IPC is used as an interface) (Miller, [0041]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the information handling system of Andrews as modified with the use of an IPC of Miller in order to provide a communications pathway between services as suggested by Miller (Miller, [0041]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419